UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-KA CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 23, 2011 Commission File Number: 000-52727 ELRAY RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 98-0526438 (IRS Employer Identification Number) 575 Madison Ave Suite 1006 New York, NY, 10022 (Address of principal executive offices) 917-775-9689 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) The purpose of this Amended filing is to clarify that the effective date of the Acquisition Agreement listed as Exhibit 1 on the Current Report on Form 8-K filed on February 25, 2011 shall be July 29th, 2011. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On February 23rd, 2011, Elray Resources, Inc. (“Elray Resources”) Acquired 100% of the issued and outstanding shares of Splitrock Ventures, Ltd., a BVI company in consideration of the issuance of 600,000,000 common shares to Anthony Brian Goodman, Director and as Trustee for the Splitrock shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 19, 2011 ELRAY RESOURCES, INC. By: /s/Brian Anthony Goodman Brian Anthony Goodman Director
